Citation Nr: 9913833	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  94-13 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.



REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

J. R. Moore


INTRODUCTION

The veteran had active military service from June 1973 to 
September 1976.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 decision of the RO.  

This case was previously remanded by the Board in September 
1996 for additional development.  



FINDINGS OF FACT

1.  The veteran is shown to be suffering from chronic 
schizophrenia, rated by the RO as 100 percent disabling for 
pension purposes.  

2.  The veteran is not shown to be unable to care for himself 
or to engage in the daily activities of living due to mental 
or physical incapacity.  

3.  The veteran is not shown to be substantially confined to 
his house; nor is he shown to have a single disability 
ratable at 100 percent along with other unrelated 
disabilities which ratable as at least 60 percent disabling.  



CONCLUSION OF LAW

The criteria for an award of special monthly pension benefits 
based on the need for regular aid and attendance or at the 
housebound rate have not been met.  38 U.S.C.A. §§ 1501, 
1521, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.351, 
3.352(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that her 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998); Murphy v Derwinski, 1 Vet. App. 78 (1990).  This 
case has been adequately developed for appellate purposes by 
RO.  A disposition on the merits is therefore in order.

The law allows for an increased rate of pension where an 
otherwise eligible veteran is in need of regular aid and 
attendance.  38 U.S.C.A. § 1521(d) (West 1991 & Supp. 1998).  
A person is considered in need of regular aid and attendance 
if the person is a patient in a nursing home due to mental or 
physical incapacity, or is helpless or blind, or so nearly 
helpless or blind, as to need the aid and attendance of 
another person.  38 U.S.C.A. § 1502(b) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.351 (1998).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to various factors, such as the inability to dress or 
undress, or to keep himself ordinarily clean and presentable, 
the frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid, a person's inability 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness, the inability to 
attend to the wants of nature, or incapacity (physical or 
mental) which requires care or assistance on a regular basis 
to protect a person from hazards or dangers incident to his 
daily environment.  However, it is not required that all of 
the disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which a person is unable to perform should 
be considered in connection with his condition as a whole.  
It is only necessary that the evidence establishes that a 
person is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a) 
(1998).

When a veteran does not qualify for regular aid and 
attendance, an increase in pension is warranted when in 
addition to having a single permanent disability rated as 100 
percent disabling under the regular schedular criteria, and 
without resort to individual unemployability, the veteran 
also has a separate and distinct disability, or disabilities, 
rated as 60 percent disabling and which involve different 
anatomical segments or bodily systems as that of the 100 
percent disability;  or the veteran is substantially confined 
as a direct result of his disabilities and the confinement 
will continue for the remainder of his lifetime.  38 U.S.C.A. 
§§ 1502, 1521(e) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.351(d) (1998).

In summary, entitlement to housebound benefits is generally 
available contingent upon the showing that a single permanent 
disability is ratable at 100 percent, and that the claimant 
is either unable to leave his home or has additional 
disability independently ratable at 60 percent or more.  
38 U.S.C.A. §§ 1502, 1521 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.351(d) (1998).  

Entitlement to the aid and attendance benefit is predicated 
generally on objective evidence that a veteran is so helpless 
as to require the regular aid and attendance of another 
person. 38 C.F.R. § 3.352(a) (1998).  

In this case, the evidence of record shows the veteran lives 
at home with his mother, who suffers from Parkinson's 
disease.  The veteran has been rated incompetent for purposes 
of handling his own benefits (although the Board notes that 
the most recent examination of record stated he was 
competent).  

Pursuant to the Board's September 1996 remand, VA 
Examinations were administered to the veteran in May 1997 
(medical) and November 1997 (psychiatric).  

The report of the medical examination states that, "since 
[the veteran's] condition is purely a mental one, it would be 
best to obtain opinion through psychiatric evaluation rather 
than medical one."  However, the examiner noted no physical 
limitations in connection with his evaluation.  

In the report of the November 1997 psychiatric evaluation, 
the examining physician noted that the veteran reported 
hearing voices, although they were stated to have diminished 
considerably with his new medication.  The veteran was also 
reported to socialize almost entirely within his own family, 
although it was noted that he did go food shopping with his 
brother and that there was a woman whom he took out on a date 
every Sunday.  

Although the veteran apparently rarely left his house due to 
the need to care for his mother, the examiner stated that, 
overall, the veteran appeared to have the capacity to protect 
himself from hazards or dangers of his daily environment.  

In fact, the examining physician reported the following in 
the Summary and Recommendation section of the examination:

The present examination was conducted 
specifically for the veteran's request 
for Aid and Attendance, or housebound 
examination.  The findings of the present 
examination indicate that the veteran 
does not appear to meet any criteria for 
award of Aid and Attendance.  Although he 
spends most of his time at home, his 
attendance at today's appointment, using 
public transportation indicates that he 
is, in fact, not housebound and is quite 
capable of managing to attend 
appointments as needed.  

As previously noted, the May 1997 VA examination reported no 
physical defects that would require the aid and attendance of 
another person.  Moreover, the veteran's mental disorder has 
been specifically described by a VA physician as not causing 
him to be so helpless as to require the aid and attendance of 
another person or be housebound.  The veteran has submitted 
no medical evidence which refutes these opinions.  This being 
the case, the Board must find that special monthly pension 
benefits are not available under 38 C.F.R. § 3.352(a).  

Additionally, the Board notes that, while the veteran does 
have a single disability ratable at 100 percent, the evidence 
of record does not establish the presence of other unrelated 
disabilities which combine to at least 60 percent.  Special 
monthly pension benefits are also not warranted under the 
provisions of 38 C.F.R. § 3.351(d).  




ORDER

Special monthly pension benefits based on the need for 
regular aid and attendance, or at the housebound rate are 
denied.  




		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

